DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-02-00203-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



DANIEL GARRETT,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
	Appellant has filed a motion to dismiss this appeal and to withdraw his notice of appeal.  The
motion is signed by Appellant and his counsel.  No decision having been delivered by this Court, the
motion is granted, and the appeal is dismissed in accordance with Texas Rule of Appellate Procedure
42.2.

Opinion delivered July 24, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.





(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.